DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending in the application and examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuji et al. (2014. Stem Cell Reports 2: 734-745; IDS Reference No. 1 filed on 09/23/2019) in view of Nakatsuji et al. (US 9,738,861) and Sumihito et al. (JP 2004-129550; IDS Reference No. 4 filed on 02/03/2019; PATENTSCOPE Translation)
Regarding claims 1 and 6, Otsuji et al. teaches a subculture method for pluripotent stem cells (i.e. ES cells of the KhES-1 cell line and others) wherein the cells are cultured with non-toxic polymers in a culture medium (p. 735, 742). The cells form aggregates which pass through and are filtered through mesh filters (i.e. mesh-like film) which had 50 micrometer pores (p.735). The resulting divided cell aggregates after being passed through the mesh were at a size of “around 80 micrometers” (i.e. average value of about 75 micrometers) (p. 735).
However, Otsuji et al. does not teach that there is a providing step wherein a dividing device comprising a case around the mesh with an inflow and outflow port wherein the case forms a flow path 2 nor does Otsuji et al. teach the speed with which the cells pass through the mesh.
Nakatsuji et al. teaches a dividing device for the purpose of filtering and subculturing pluripotent stem cells within a larger cell culture device with a pump (Abstract, Fig. 3). The mesh (31) corresponds to the mesh (401) of the instant application, the body (30) corresponds to the case (402), the outlet port (33) corresponds to the outflow port (412) of the instant application, and inlet port (32) corresponds to the inflow port (411) of the instant application (Fig. 3; Col 5, lines 53 - Col 6, line 6). Therefore it describes a device wherein the mesh separates the inlet and outlet ports and furthermore, the mesh is made of stainless steel or resin such as nylon and polyethylene trepathalate and has a plurality of pores wherein the pores/through holes are for example, 50 micrometers in size, but can be in the range of 40 micrometers to 100 micrometers (Col 18, lines 5-15; Col 5 line 63 – Col 6 line 20). Furthermore, Nakatsuji et al. teaches that each flow channel is configured from a resin tube and the internal diameter, the length, and the like are selected as appropriate according to the flow amount and flow rate. The tubes configuring the flow channels may be configured from one tube or may be configured by connecting a plurality of tubes with a joint (Col. 6 lines 41-50). In the Examples and as seen in Fig. 5, Nakatsuji et al. demonstrates when the flow rate is higher than about 300 mL/min (given the diameter of the filter is 11mm; about 5 cm/sec), the average diameter of the cell masses passing through the mesh tends to be small and the recovery rate further improved as the flow rate when the culture medium passed through the subculturing filter portion became higher and the recovery rate at flow rates of 90 mL or more per minute was fixed. (Col. 18 lines 25-60). 
Utilizing the values in the application, speed and cross-sectional surface area (according to the equation for speed given in Applicant’s Arguments (Flow rate = speed x cross sectional surface area)) could be found based on the 11mm diameter.
Flow rate of 95 mL/min (1.58 cm3/sec) = diameter of 11mm (Cross sectional Area= 0.95cm2) x speed.
Speed = 1.66 cm/sec

Speed = 5.53 cm/sec
It would have been obvious to one of ordinary skill in the art to operate the subculture method for pluripotent stem cells as taught by Otsuji et al. with the dividing device with an inlet and outlet port and mesh as taught by Nakatsuji et al. with a reasonable expectation of success. An artisan would be motivated to utilize the dividing device comprising a mesh filter and an inlet and outlet port as taught by Nakatsuji in place of the device comprising a mesh filter and pippettor of Otsuji et al. as they are both known devices comprising mesh for the same purpose of separating, dividing and subculturing pluripotent stem cells. 
Regarding the limitations of speed and claim 6 which describes the cross sectional area, although these speeds are not the 15 cm/sec and 150cm/sec, nor the cross sectional area 10cm2, each parameter of the device as disclosed by Nakatsuji are selected as appropriate and the flow rate and speed is a result effective variable of these optimized parameters and thus could be modified to the parameters recited in order to optimize the recovery of cells. An aristan would be motivated to pass these stem cells through the mesh filter at the specified speed because shear stress plays a factor when recovering cells from the filter. Sumihito et al. teaches that when shear stress is low cells passed through a filter cannot be sufficiently recovered. However when stress is too high and the internal pressure is also high and therefore cell damage occurs when passed through the filter and is not preferable in the recovery of cells during filtration (para. 0039). Furthermore, Nakatsuji et al. teaches that the flow rate influences the recovery and the size of the resulting cells (Col. 18 lines 25-60). An artisan would be motivated to utilize a speed of 5 cm/sec or higher (as taught by Nakatsuji’s 300mL/minute) as the speeds would obtain cells that are close to the pore size and be able to obtain a specific cell size in the culture additionally, the flow rate is not particularly limited and thus optimizable. Regarding the limitation that the flow path have a 10cm2 cross sectional area is a matter of routine optimization. As seen in Nakatsuji et al. the tubes with which the flow 
Regarding claim 2, Otsuji teaches that the ES cells are cultured in the presence of non-toxic polymers (p. 735, 742).
Regarding claim 3, Otsuji teaches that the resulting cells after being passed through the mesh were at a size of “around 80 micrometers” (i.e. average value of about 75 micrometers) (p. 735).
Regarding claim 4, Otsuji teaches that the pluripotent cells utilized in the method of subculturing are ES cells of the KhES-1 cell line and other lines (p. 735, 742).
Regarding claim 5, Otsuji teaches that the nylon mesh utilized has square shaped through holes measuring on one side 50 micrometers as the dimension and knitted in a lattice shape (Fig 1A).
Therefore the invention as a whole at the time of the effective filing date would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments in the Pre-Appeal Brief filed on 08/18/2021 with respect to the reference of Kobayashi and the combination of references in the previous Office Action have been fully considered and are persuasive.  The 103 rejection has been withdrawn and a new one has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                         
/RAM R SHUKLA/             Supervisory Patent Examiner, Art Unit 1635